Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 53-76 and 79-82 are pending.
	Claims 71 and 72 are withdrawn.
	Claims 80-82 are newly added.
	Claims 53, 56, and 76 are currently amended.
Claims 53-70, 73-76 and 79-82 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(b)
The rejection of claim 76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of the amendments to the claims, dated 02/05/2021.

35 U.S.C. 103
The rejection of claim 62 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG PUB 2012/0201746, publication date: 08/09/2012), as evidenced by Feige et al. (Molecular Cell, 34:569-579, 2009), in view of Wu et al. (US PGPUB 2009/0155275, publication date: 

The rejection of claim 63 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG PUB 2012/0201746, publication date: 08/09/2012), as evidenced by Feige et al. (Molecular Cell, 34:569-579, 2009), in view of Wu et al. (US PG PUB 2009/0155275, publication date: 06/18/2009) and Mandelboim et al. (WO 2005/000086, international publication date: 01/06/2005, in IDS from 09/25/2018), as applied to claims 53, 61, and 62, and further in view of Kim et al. (US PG PUB 2006/0275254, publication date: 12/07/2006) is withdrawn.

The rejection of claim 65 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG PUB 2012/0201746, publication date: 08/09/2012), as evidenced by Feige et al. (Molecular Cell, 34:569-579, 2009), in view of Imhof-Jung et al. (US PG PUB 2010/0316645, publication date: 12/16/2010) and Mandelboim et al. (WO 2005/000086, international publication date: 01/06/2005, in IDS from 09/25/2018) is withdrawn.

The rejection of claim 66 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG PUB 2012/0201746, publication date: 08/09/2012), as evidenced by Feige et al. (Molecular Cell, 34:569-579, 2009), Imhof-Jung et al. (US PG PUB 2010/0316645, publication date: 12/16/2010), and Mandelboim et al. (WO 2005/000086, international publication date: 01/06/2005, in IDS from 09/25/2018), as applied to claims 53-55, 64, 65, 69, and 74, and further in view of Kim et al. (US PG PUB 2006/0275254, publication date: 12/07/2006) is withdrawn.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 53-55, 64, 69, and 74 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG PUB 2012/0201746, publication date: 08/09/2012), as evidenced by Feige et al. (Molecular Cell, 34:569-579, 2009), in view of Imhof-Jung et al. (US PG PUB 2010/0316645, publication date: 12/16/2010) and Mandelboim et al. (WO 2005/000086, international publication date: 01/06/2005, in IDS from 09/25/2018) is maintained.

The rejection of claims 56-60, 67, 68, 70, 73, and 79, under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPUB 2012/0201746, publication date: 08/09/2012), as evidenced by Feige et al. (Molecular Cell, 34:569-579, 2009), in view of Imhof-Jung et al. (US PG PUB 2010/0316645, publication date: 12/16/2010), and Mandelboim et al. (WO 2005/000086, international publication date: 01/06/2005, in IDS from 09/25/2018), as applied to claims 53-55, 64, 65, 69, and 74, and further in view of Chamberlain et al. (WO 2006/053301, international publication date: 05/18/2006) is maintained.

The rejection of claims 53 and 61 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG PUB 2012/0201746, publication date: 08/09/2012), as evidenced by Feige et al. (Molecular Cell, 34:569-579, 2009), in view of Wu et al. (US PGPUB 2009/0155275, publication date: 06/18/2009) and Mandelboim et al. (WO 2005/000086, international publication date: 01/06/2005, in IDS from 09/25/2018) is maintained.

Nonstatutory Double Patenting


The provisional rejection of claims 53-70 and 79 on the ground of nonstatutory double patenting as being unpatentable over claims 79, 80, 89-93, 100, 101, and 103 of copending Application No. 16/173,114 (reference application) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 53-70, 75, 76, 79, and newly added claims 80-82, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 79, 80, 83, 86-95, and 101 of copending Application No. 16/173,150 (reference application) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 53-70, 73-76, 79, and newly added claims 80-82, on the ground of nonstatutory double patenting as being unpatentable over claims 41-48, 50, 51, 53-56, and 60 of copending Application No. 16/066,688 in view of Liu et al. (US PGPUB 2012/0201746, publication date: 08/09/2012) and Imhof-Jung et al. (US PG PUB 2010/0316645, publication date: 12/16/2010) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.



The provisional rejection of claims 53-70, 73-76, 79, and newly added claims 80-82, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 79, 80, 83, 86-95, and 101 of copending Application No. 16/173,150 in view of Liu et al. (US PGPUB 2012/0201746, publication date: 08/09/2012) and Imhof-Jung et al. (US PG PUB 2010/0316645, publication date: 12/16/2010) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

Response to Arguments 
	In the Affidavit under 37 C.F.R. 1.132, dated 02/05/2021, Applicant provides data that allegedly demonstrates surprising or unexpected results exhibited by the hetero-multimeric proteins encompassed by the claims. For example at Figure 1, Applicant demonstrates that a hetero-multimeric protein comprising an anti-NKp46 Fab - (CH3/CH2) - anti-CD19 Fab configuration is 1000 times more potent at potentiating NK cell lysis than the administration of a full-length anti-CD19 antibody. Furthermore an anti-NKp46 Fab - (CH3/CH2) - anti-CD19 Fab configuration having an Fc mutation that abrogates CD16 binding was shown to potentiate NK cell lysis as effectively as a full-length anti-CD19 antibody, which is an unexpected result that 

[A]s is required by the present claims, what is essential is that the NKp46 ABD monovalently bind to NKp46. Particularly, provided that the NKp46 ABD monovalently binds to NKp46, such NKp46 ABD in association with the cancer antigen specific ABD comprised on the inventive multispecific antigen-binding protein (which comprises a therapeutic anti-cancer antigen-binding fragment), this association provides for the trafficking or bringing together of NK cells and cancer cells via the “cross-linking” of NKp46 receptors on NK cells and the cancer antigen of interest on target cancer cells. This cross-linking in turn triggers NKp46-mediated signaling in NK cells. Such NKp46 signaling, which occurs selectively at the cancer site, is what results in the potent destruction of the cancer cells.
Particularly, such cross-linking of NKp46 in the presence of target cells (leading to NKp46 signaling) occurs only with a monovalent NKp46 ABD. The monovalent nature of the NKp46 ABD within the multispecific binding protein of the invention avoids induction of NKp46 signaling in the absence of the target cancer cells, thereby preserving NK cytotoxicity for tumor cell killing and avoiding unwanted immune toxicity.
This outcome is truly unexpected given the previously known functions of NKp46 antibodies. Indeed, prior to the present invention, existing anti-NKp46 antibodies were bivalent and were only known (i) to lead to indiscriminate NKp46 activation (i.e., not at target sites), which is of limited therapeutic benefit, or (ii) to block NKp46 signaling. By contrast, it has been shown that multispecific antigen-binding polypeptides according to the invention, which contain a monovalent NKp46 ABD, selectively activate NKp46 activation and signaling only at target (e.g., tumor) sites. Again Applicant believes that these surprising results occur because the inventive multispecific polypeptides which comprise a monovalently binding NKp46 ABD and a monovalently binding cancer antigen- specific ABD provide for many NK cells and tumor cells to be brought into close association (“crosslinked”) due to the specific combination of binding moieties which are comprised in the inventive multispecific antigen-binding proteins. In concert, these binding moieties provide for potent and selective NKp46-mediated signaling at tumor sites, leading to enhanced killing of tumor cells.

	Applicant’s arguments have been fully considered and are deemed persuasive. Following a review of the Affidavit and Applicant’s arguments, it is the Examiner’s position that numerous embodiments of the claimed hetero-multimeric protein demonstrate unexpected or surprising results. Said unexpected or surprising results have been demonstrated using antigen-binding domains specific for NKp46 with different heavy and light chain variable region sequences, and 
	Applicant is advised that the rejection of the claims under 35 U.S.C. 103 may be overcome by specifically amending the claims to recite that the claimed hetero-multimeric 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/NELSON B MOSELEY II/Examiner, Art Unit 1642